       Case 3:20-cr-00091-MCR Document 28 Filed 04/22/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                                  Case No. 3:20cr91/MCR

ANDRE PIERRE FRANK
______________________________/


                   ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge, to which there have been no timely objections, the plea of guilty of the

Defendant, ANDRE PIERRE FRANK, to Count One of the Indictment is hereby

ACCEPTED. All parties shall appear before this Court for sentencing as directed.

      DONE AND ORDERED this 22nd day of April 2021.



                               /s/ M. Casey Rodgers
                              CASEY RODGERS
                              UNITED STATES DISTRICT JUDGE
